Case 4:19-cv-00226 Document 170 Filed on 06/11/20 in TXSD Page 1 of 3

NITED. STBTES. PY STRICT. COURT”
SC OMHAW DISHIICT OF FEXHS
FLEUSTOW TEXAS Dt VLS/on

 

JUN TT 2028

 

LXK ght BUSS. , Vi ETz BL. David J. Bradley, Clerk of Court

PL anit
LIIPW2AQVE

 

/PRRBIS CotH74, Tabs, ELH.
Ds feu Sit

 

Peusse L/ Coftek
ZIWTERVEW OR

 

ou sSEdf, Csppatzn_ZD0F Ion TO LNT ER VE

 

ZO RKELIEF S eeht | .
Fi S§SELL Cotulee ZROVES FRLS COWKT FOR LW ORDER PERLUTTING
B20 INTERVENE BPS APL BuTE! IN LYS. BCT 16n BS. pp DOOTHER
OF - ee DAL ONDER RULE YP) FRCP OR ZY THE BLIERNGTE PLLiuuye,
PERLUSSIVE. INTERVENTION BS 2 SALDINTIDSE- LN THIS. ZONITER
UNDER RULE IY(B) FRCP

 

gr. C Oni BINT LN TUTEREWTIOM
DUSSELL CUPYEL TS. ENTITLED VO ZITERVEMNE LW THES BCT ttt BS. Fe
TIGL ER OF 2 BLS GWT BECAUSE

 

Of THS ACT7 Lis BCP Tot CONCERNS CCN STIAUT I try PL Hil.
PEENB LYS LER DRETEI I L- LETPIN EES Ti HALE Coun7ry HL,

 

ES0085-01-07
Case 4:19-cv-00226 Document 170 Filed on 06/11/20 in TXSD Page 2 of 3

 

QS MODEST Ul be 2 SUB SPAUTLDAL LD PUND. QE LDGDDD TE

JELS. WOT ALIUWED. 7 ZRTERV VE:

3 LE EXLSTING. LYRTIES ZH) THES ALIN Der MEADE Dh Y REDhESENT

WS PATE, LS. éL, LLL.

B/WWAL Compl PINT

 

JUME_SET F-#IS50,000 LOR ECA BUSES, TOTAL. PUT BEN A?
4 300,000 EXCESSVE Lines: Dt. LNTERV NC LS Bein HELD
ZW Con WOLS COS EZOLRT. Lh OVER. THREE JEL SSMCE FHS
ABRESZ” Jit Lhd LOL, Z
5. TWTE LVEWOL. LAS ZEQUESTED BY FU. Ube BAS. Clee! pacticy) Fay
ZLE QUES Lis ZS COUT ABRANT ED ETT COKWEL, PTE SEW ELL
SH E tren pe. Bid. LAE DLE TO THE
COVD-1L? PHADEUC.. Wis ALlokwEy ZS. THLS oz RELUSED
Lo FELD FH) LH SEEKWO B Ap. DEMLVY, CITING. THOT THE
TBLBL SUDCE ZAR) 2EfULED TO LOWE WE BOND, JOURS LAN T Tor
4 ULNA FO AELDUCE Boa” SEVER CL. ZAVTES, HO TE SUDEES
LEMM LAS TUDE UiTHOUT- DHE BMESTT Of pp FRM
ce VDENTTILY. BiL EDK IG .
TZ. foros FOR CRP TINA TITTCH,
LIE. COUT SPLGMILL. CRIT” THUS. QAOTICN TE ZNTENLVDVE BECHEE:
L DHE TAT VCH 1122S TL DD EL UDE..
2 THIS COUT. IS SB/ ECT ZUMMER _| CLLS DICTION.
3 TATERVENOR 22S LCR DokET EY ZH.S OAGPOSED Comply lic

LM LIALER. VENTS ON.

 

 

 

ES0085-01-07
Case 4:19-cv-00226 Document 170 Filed on 06/11/20 in TXSD Page 3 of 3

 

DV. ZLECOLD OW MOTH
TRIS POCTION ZS LYSED OY SUS DOCKIDENT, Li phd. OF THE.
BE COLDS On FLE ZW THIS ACTI, (UD oy’ CUPBT EVER.

 

w PEIN WILE DICTA,

 

Zespecttily Am teD
FEarin hl Chater

 

ZNTEK VENA

 

LZ Husseil. COR OIGOUE?, HLS. Coutty Stl, BEL4G
JALEES |  khls Sn yee LS
COMNZY, ZFEYRS, DECLWAE SADE avn lly of; DP ERNSTRY
VLLET. SE FOR CSN OS FAVE eZ. COAfET 7

 

EXEC A) YSWE 2026, Ass Crrmicr

 

 

FIUSSELL Coksyt Ele
Spat ODGUUES CUf BEB
4200 Bish
FEOUST ON TELUS. 7 7002D-

 

 

 

 

 

 

 

 

ES0085-01-07
